            Case 1:20-cv-00516-UNA Document 5 Filed 04/30/20 Page 1 of 2                    FILED
                                                                                                4/30/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                       Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


TONIQUE LAURENT MILLER,                               )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )    Civil Action No.: 1:20-cv-00516 (UNA)
                                                      )
DEPARTMENT OF EDUCATION, et al.,                      )
                                                      )
       Defendants.                                    )


                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se, filed a complaint and application for leave to proceed in forma

pauperis (“IFP”) on March 9, 2020. Plaintiff failed, however, to provide her full residence address

pursuant to D.C. Local Civil Rule 5.1(c), or alternatively, a motion requesting permission to use a

P.O. Box. The court issued an order on April 13, 2020, directing plaintiff to correct this error

within thirty days.

       Plaintiff has now filed a motion for permission to use a P.O. Box, indicating that she

currently lives in a hotel, which makes receipt of mail difficult. Taking plaintiff at her word, the

court will grant her motion and now turns to assess the complaint. The court will grant plaintiff’s

pending IFP application and dismiss the complaint for lack of subject matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any time” the court determines that it lacks

subject matter jurisdiction).

       Plaintiff appears to be a resident of Chicago, Illinois. She sues the U.S. Department of

Education, the U.S. Department of Treasury, a former Illinois Attorney General, the Illinois

Treasurer, and Westwood College. She states that the Illinois Attorney General’s Office pursued

litigation against Westwood College, alleging multiple forms of malfeasance. See People of the
          Case 1:20-cv-00516-UNA Document 5 Filed 04/30/20 Page 2 of 2



State of Illinois v. Alta Colleges, Inc., et al., No. 14-cv-03786 (N.D. Ill. 2014). She indicates that

this litigation resulted in a settlement for certain criminal justice students. Plaintiff, who was

enrolled in Westwood College, but not as a criminal justice student, maintains that she is entitled

to both money and student loan relief arising out of this particular settlement.

       This court lacks subject matter jurisdiction to review the decisions of another district court.

See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); United States v. Choi, 818 F.

Supp. 2d 79, 85 (D.D.C. 2011) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986));

Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied, 513 U.S. 1150 (1995).

Therefore, this case will be dismissed without prejudice.           A separate order of dismissal

accompanies this memorandum opinion.




                                               _________/s/_____________
                                               AMY BERMAN JACKSON
                                               United States District Judge

Date: April 30, 2020
